                    Case 18-15143-AJC   Doc 117    Filed 10/04/19    Page 1 of 1




           ORDERED in the Southern District of Florida on October 3, 2019.




                                                     A. Jay Cristol, Judge
                                                     United States Bankruptcy Court
_____________________________________________________________________________
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                                          CASE NO: 18-15143-BKC-AJC
          IN RE:                                          CHAPTER 13
          PAUL A. PAZMINO,
                          DEBTOR(S).     /


          ORDER CONTINUING DEBTOR’S MOTION TO VACATE ORDER ON MOTION TO MODIFY
                                      (ECF #114)

               THIS CASE came to be heard on September 24, 2019, upon the
          Debtor’s Motion to Vacate Order on Motion to Modify, it is
               ORDERED as follows:
               1. The Debtor’s Motion (ECF #114) is continued to October
          29, 2019 at 9:00AM at 301 North Miami Avenue, Courtroom 7, Miami,
          FL 33128.



                                             ###

          PREPARED BY:
          NANCY K. NEIDICH, ESQUIRE, STANDING CHAPTER 13 TRUSTEE
          P.O. BOX 279806, MIRAMAR, FL 33027-9806

          NANCY K. NEIDICH, ESQUIRE is directed to mail a conformed copy of
          this Order to all creditors and interested parties immediately upon
          receipt thereof.
